|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

MAR|A SPENCER, : Civil No. 3:17-cv-2158
Plaintirr § (Judge Mariani)
V. .
DAV|D VARANO, et a/.,
Defendants
MEMORANDUM
On November 15, 2017, P|aintiff Maria Spencer (“Spencer”), an inmate formerly
housed at the Columbia County Prison, in Bloomsburg, Pennsy|vania, commenced this civil
rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). The allegations of the complaint
pertain to Spencer’s incarceration at the Columbia County Prison. (/d.). The remaining
Defendants are Deputy Warden David Varano, Jane|le Ackerman, and Joseph Fa||encer.1
Presently pending before the Court is a motion (Doc. 59) to dismiss by Defendant
Fa||encer. Despite being directed to tile a brief in opposition to Defendant Fa|lencer’s
motion to dismiss (Doc. 69), Spencer failed to respond to the motion and the time for

responding has now passed.2 ln the absence of any timely response by Spencer, the

 

‘ On July 9, 2018, the Court granted a motion to dismiss by the Columbia County Defendants
and dismissed several claims as barred by the doctrine of res judicata. (Docs. 55, 56). Defendant
Fa|lencer was not served with proper notice of this lawsuit until after the other Columbia County
Defendants filed their motion to dismiss and, therefore, was not a party to the previous motion to dismiss

2 Spencer was cautioned that failure to file a brief in opposition to Defendant Fa|lencer’s motion
would result in the motion being deemed unopposed. (Doc. 69 11 2) (see also M.D. Pa. Local Rule 7.6

 

motion is deemed unopposed and ripe for resolution. For the reasons set forth below, the
Court will grant the motion to dismiss.
l. Motion to Dismiss Standard of Review

A complaint must be dismissed under FED. R. Clv. P. 12(b)(6), if it does not allege
“enough facts to state a claim to relief that is plausible on its face.” Be/l Atl. Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The plaintiff must
aver “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. lqbal, 556 U.S. 662, 129 S. Ct.
1937, 1949, 173 L. Ed. 2d 868 (2009).

“Though a complaint ‘does not need detailed factual allegations, . . . a formulaic
recitation of the elements of a cause of action will not do.”’ De/Rio-Mocci v. Connol/y Prop.
Inc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555). ln other words,
“[f]actua| allegations must be enough to raise a right to relief above the speculative level.”
Covington v. /nt’/ Ass’n of Approved Basketba/l Officia/s, 710 F.3d 114, 118 (3d Cir. 2013)
(internal citations and quotation marks omitted). A court “take[s] as true all the factual
allegations in the Complaint and the reasonable inferences that can be drawn from those
facts, but . . . disregard[s] legal conclusions and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements." Ethypharm S.A. France v.

 

(“Any party opposing any motion . . . shall tile a brief in opposition . . . [or] shall be deemed not to oppose
such motion.")).

Abbott Laboratories, 707 F.3d 223, 231, n.14 (3d Cir. 2013) (internal citations and quotation

marks omitted).

Twomb/y and lqbal require [a district court] to take the following three steps to

determine the sufhciency of a complaint First, the court must take note of the

elements a plaintiff must plead to state a claim. Second, the court should

identify allegations that, because they are no more than conclusions, are not

entitled to the assumption of truth. Final|y, where there are well-pleaded

factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement for relief.
Connel/y v. Steel Va//ey Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013).

“[VV]here the well-pleaded facts do not permit the court to infer more than the mere
possibility of misconduct, the complaint has alleged - but it has not show[n] - that the
pleader is entitled to relief.” lqbal, 556 U.S. at 679 (internal citations and quotation marks
omitted). This “p|ausibility" determination will be a “context-specitic task that requires the
reviewing court to draw on its judicial experience and common sense.” ld.

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phillips v. Cnfy. of A//egheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she
has leave to amend the complaint within a set period of time.

ld.

ll. AHantions of the Complaint3

Spencer alleges that from July 29, 2014 through August 12, 2015, and October 3,
2015 through November 23, 2015, her constitutional rights were violated when she was
housed as a pretrial detainee at the Columbia County Prison. (See Doc. 1). Spencer
alleges that Defendant Fa|lencer was responsible for the prison kitchen and failed to provide
her with meals and snack bags that complied with her medical diet. (ld. at pp. 8-9).

lll. Discussion

Defendant Fa|lencer moves to dismiss all claims against him based on the doctrine
of res judicata due to the fact that Spencer previously filed the identical claims in a prior
action, (Doc. 60).

Res judicata is an affirmative defense that may be properly raised in a Rule 12(b)(6)
motion when its applicability is apparent on the face of the complaint. Rycoline Products,
lnc. v. C & W Un/imited, 109 F.3d 883, 886 (3d Cir. 1997). Res judicata comprehends both
“claim preclusion” and “issue preclusion.” Migra v. Warren City Sch. Dist. Bd. of Educ., 465
U.S. 75, 77 n.1 (1984). Claim preclusion “app|ies to all claims actually brought or which
could have been brought in a prior action regardless of whether they were asserted or
determined in the prior proceeding.” lnofast Mfg., /nc. v. Bards/ey, 103 F. Supp. 2d 847,

849 (E.D. Pa. 2000), aff’d mem., 265 F.3d 1055 (3d Cir. 2001). issue preclusion, also

 

3 The Court only includes the allegations pertaining to Defendant Fa||encer.

4

known as collateral estoppel, “bars relitigation only of an issue identical to that adjudication
in the prior action.” Brad/ey v. Pitfsburgh Bd. of Educ., 913 F.2d 1064, 1070 (3d Cir. 1990).
The party asserting claim preclusion must establish “(1) a final judgment on the merits in a
prior suit involving (2) the same parties or their privies and (3) a subsequent suit based on
the same causes of action.” Inofasf, 103 F. Supp. 2d at 849; see also Napier v. Thirty or
More Unidentified Federa/ Agents, 855 F.2d 1080, 1086 (3d Cir. 1988). ln the case at bar,
the Court finds that all three prongs are satisfied. lt is readily apparent that from the face of
Spencer’s complaint that res judicata precludes the claims against Defendant Fa||encer.

First, for purposes of a res judicata analysis, dismissal pursuant to Rule 41(b) is
considered a hnal judgment on the merits. See FED. R. Clv. P. 41(b) (an involuntary
dismissal pursuant to Rule 41(b) “operates as an adjudication on the merits"). On
November13, 2015, this Court dismissed Spencer’s previous action for failure to comply
with a Court Order pursuant to Rule 41 (b) of the Federal Rules of Civil Procedure. See
Spencer v. Campbe/l, et a/., Civil No. 3:15-cv-1584, (Doc. 20). Spencer did not tile a motion
for reconsideration in that case, or a notice of appeal. See Spencer v. Campbe/l, et a/.,
3:15-cv-1584. Therefore, this Court’s November13, 2015 Order dismissing the prior action
pursuant to Rule 41(b) is a final order that cannot be disturbed. See FED. R. Clv. P. 41(b).
The United States Supreme Court has held that the effect of an involuntary dismissal

pursuant to Rule 41(b) is that a party is barred from refiling the same claim in the same

court in which the claim was originally filed. Semfek lnf’/, Inc. v. Lockheed Man.‘i'n Corp., 531
U.S. 497, 506 (2001).

With regard to the second prong, the Third Circuit has held that res judicata applies
when a plaintiff has “asseited essentially the same claim against different defendants where
there is a close or significant relationship between successive defendants." Lubrizo/ Corp.
v. Exxon Corp., 929 F.2d 960, 966 (3d Cir. 1991) (quoting Gambocz v. Ye/encsics, 468 F.2d
837, 841 (3d Cir. 1972)). Moreover, “a lesser degree of privity is required for a new
defendant to benefit from claim preclusion than for a plaintiff to bind a new defendant in a
later action.” ld. at 966 (citing Bruszewski v. United States, 181 F.2d 419, 422 (3d Cir.
1950) (“[W]here res judicata is invoked against a plaintiff who has twice asserted
essentially the same claim against different defendants, courts have . . . enlarged the area
of res judicata beyond any definable categories of privity between the defendants.")); See
also Marran v. Marran, 376 F.3d 143, 151 (3d Cir. 2004) (“Privity is merely a word used to
say that the relationship between one who is a party on the record and another is close
enough to include that other within the res judicata.") (internal quotation marks and citations
omitted). |n this case, Defendant Fa|lencer was not a party to the previous case, but he is
closely related to the Defendants named in the prior case. Defendant Fa|lencer was
employed as an official at the Columbia County Prison at all times relevant to the complaint,

and was allegedly involved in the same violation of Spencer’s constitutional rights as the

other Defendants. Therefore, Defendant Fa|lencer was in a “close" relationship with all
Defendants for purposes of the res judicata assessment

The third prong is likewise satisfied, as courts take a broad view of what constitutes
a “cause of action" for res judicata purposes, focusing on whether the underlying events of
the claims are “essentially similar.” Churchill v. Star Enters., 183 F.3d 184, 194 (3d Cir.
1999) (citing U.S. v. Athlone lndus., /nc., 746 F.2d 977, 983 (3d Cir. 1984)). ln making that
determination, courts scrutinize “whether the acts complained of and the demand for relief
are the same . . . whether the theory of recovery is the same . . . whether the witnesses and
documents necessary at trial are the same . . . [and] whether the material facts alleged are
the same." Athlone /ndus., 746 F.2d at 984 (internal citations omitted) (emphasis in
original).

ln the present action, Spencer sets forth nearly identical allegations as the
allegations in the previous action. ln the prior action, Spencer set forth the following
relevant claims:

Plaintiff is now unable to eat when she wants to eat, she must eat only at the

three meal times the Defendant feeds the inmates. Because the insulin given

to the Plaintiff does not cover unexpected food intake.

Defendants . . . would not insist the kitchen prepare and serve the Plaintiff her

physician approved diet restriction meals. Plaintiff was given milk and cereal

for 6 months after the Defendants[’] physician ordered the Plaintiff to be given

oatmeal every day because she could not tolerate milk or cheese.

See Spencer v. Campbe/l, et a/., Civil No. 3:15-cv-1584 (M.D. Pa. 2015) at (Doc. 14 1j1j 28,

7

39).

lt is clear that the instant complaint has merely restated the cause of action from her
previous court case. The relevant act complained of - denial of meals that adhered to
Spencer’s medical diet - is the same. Additionally, the theory of recovery - an Eighth
Amendment violation - is the same. Spencer has had prior opportunities to litigate her
claims against Defendant Fa||encer. Spencer’s present claims against Defendant Fa|lencer
are substantially repetitive of the claims brought in the previous case filed with this Court.
Compare (Doc. 1) with Spencer v. Campbe/I, et al., 3:15-cv-1584 (M.D. Pa. 2015).
Consequent|y, the claims against Defendant Fa|lencer will be dismissed as barred by res
judicata.
lV. Conc|usion

Based on the foregoing, the Court will grant Defendant Fa|lencer’s unopposed

motion to dismiss. A separate Order shall issue.

Dated: January 312 2019 /<I
koberib.\iviai=iafii

United States District Judge

